DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This office action considers claims 1-4 and 6-8 pending for prosecution.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because an IGBT device drawing is required how the device is made as step by step process. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Failure to submit replacement correction sheets overcoming all of the deficiencies in the drawing disclosure set forth above, or an explanation why the drawing corrections or additional drawing views are not necessary will result in the rejection of the claim under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, being made FINAL in the next Office action.
             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitations of the claims. 
The following is a statement of reasons for allowance for claim 1. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
and wherein a diameter of the substrate is 12 inches; performing annealing processing on the substrate, wherein a layer of oxide is formed on the surface of the source during an annealing process; forming an interlayer dielectric layer on the substrate, wherein the interlayer dielectric layer is comprised of a silicon nitride layer, a first type oxide layer, and a second type oxide layer, and a material used to form the first type oxide layer is different from a material used to form the second type oxide layer; and performing nitrogen annealing processing on the substrate.” as recited in claim 1 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a method for manufacturing an IGBT device in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, and wherein a diameter of the substrate is 12 inches; performing annealing processing on the substrate, wherein a layer of oxide is formed on the surface of the source during an annealing process; forming an interlayer dielectric layer on the substrate, wherein the interlayer dielectric layer is comprised of a silicon nitride layer, a first type oxide layer, and a second type oxide layer, and a material used to form the first type oxide layer is different from a material used to form the second type oxide layer; and performing nitrogen annealing processing on the substrate. Hence, Claim#1 is allowable. 

The most relevant prior art of references TAMURA et al. (US PGpub: 2018/0145131 A1), in FIG. 1-4 and Paragraph [0043], [0073]-[0074], in view of Shen
et al. (US Patent: 20170317076 A1), in Paragraphs [0012]-[0024] substantially discloses the limitations of the claims with the exception of the limitations described in the preceding paragraphs.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 1 is deemed patentable over the prior art.
Claims 2-4 and 6-8 are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/Primary Examiner, Art Unit 2828